department of thetreasury internal_revenue_service washington d c tax_exempt_and_government_entities_division uniform issue list aug a ep ra is xxxxxxxxxkkxxkx xxxxxkxkxkxkkkkx xxxxxxkxxxkkxkkx legend taxpayer a xxkkxxkxkkxkxkkkkk individual b xxxxxxxxkxkkkk financial_institution f xxxxxkxkkkkxkxkk financial_institution s xxxxxkkxxkkkxkxkk xxxxxkxxkxkxkxkx xxxxxxxxkkxkkxkk xoooooxkxkkkkkkxk xxxxxxkxxxkxkxkkk xxxxxxxxkxxkkxxk xxxxxxkxxkkkkk xxxxxxxxkxxkkkxk xxxxxxxxxkkkkk xxxxxxxxkxkxkxkx xxxxxxxxkxxkxxxk ira x amount a form a date date date year year dear xxxxxxxxx this letter is in response to your request for a letter_ruling dated date as supplemented by additional correspondence dated date submitted by your authorized representative on your behalf in which you request a waiver of the 60-day xxxxkxkkkxk kkk page rollover requirement contained in sec_408 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a age represents that he received a distribution from ira x totaling amount a taxpayer a asserts that his failure to accomplish a rollover of amount a within the 60-day period prescribed by sec_408 was due to the fraudulent misrepresentation by individual b that financial_institution s could act as custodian for self-directed iras taxpayer a represents that until year all of his retirement_funds were invested in ira x to diversify his investments he intended to withdraw a portion of ira x and rollover that amount to a self-directed_ira after considerable research he chose financial_institution s an investment advisory fund whose president was individual b individual b represented that financial_institution s had been providing financial advisory services since and assured taxpayer a that it was a qualified ira custodian and as such was qualified to handle self-directed iras based on this assurance taxpayer a withdrew amount a from ira x and established a self-directed_ira with financial_institution s on date to effectuate the rollover taxpayer a completed form a which authorized a trustee-to-trustee transfer of amount a directed ira at financial_institution s on date amount a was transferred by financial_institution f to financial_institution s to a self- in year a federal investigation uncovered a scheme by financial_institution s and individual b to defraud investors in a ponzi scheme offering self-directed iras was a part of this scheme individual b was indicted by the united_states attorney's office individual b pled guilty and was convicted in a u s district_court on charges of securities and mail fraud in connection with the theft of money collected through financial_institution s including self-directed_ira asset management accounts as part of the scheme as part of the criminal proceedings against individual b the u s attorney’s office sought forfeiture of all assets under the control of financial_institution s and individual b to apportion and distribute the assets among all of the defrauded investors in an equitable manner taxpayer a was unaware of the fraud until he received a victim notification from the u s district_court on date taxpayer a obtained legal representation when it was discovered that financial_institution s was engaged in a ponzi scheme documentation submitted shows that individual b pled guilty and was convicted in u s district_court on charges of securities and mail fraud in connection with the theft of investment funds including self-directed iras based on the facts and representations you request a ruling that the internal_revenue_service waive the day rollover requirement contained in sec_408 of the code with respect to the distribution of amount a from ira x sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross xxxxxxxxxxxx page income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 r b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred xxxxxxxxxxxx page the information presented and documentation submitted by taxpayer a is consistent with his assertion that his failure to accomplish a timely rollover was due to the fraudulent misrepresentation by individual b that financial_institution s could act as custodian for self-directed iras therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to amount a taxpayer a is granted a period of days from the issuance of this ruling letter to contribute amount a to a rollover ira provided all other requirements of sec_408 of the code except will be the 60-day requirement are met with respect to such contribution amount a considered a valid rollover_contribution within the meaning of sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter is being sent to your authorized representative pursuant to a power_of_attorney on file in this office if you wish to inquire about this ruling please contact xxxxxxxxxxxx id xx- xxxxx at xxx xxx-xxxx please address all correspondence to sincerely fide yer laura b warshawsky manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
